 2:21-cv-00339-DCN-MHC            Date Filed 02/03/21      Entry Number 1-1        Page 1 of 20




                                                                                                       ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
STATE OF SOUTH CAROLINA                       )       COURT OF COMMON PLEAS
                                              )
CHARLESTON COUNTY                             )

LAURA CERTEZA,                      )                 C.A. No.: 2021-CP-___-_______
                                    )
            Plaintiff,              )
                                    )
Vs.                                 )                        SUMMONS
                                    )
ROPER ST. FRANCIS HEALTHCARE, )
                                    )
            Defendant.              )
____________________________________)

        YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action
a copy of which is hereby served upon you, and to serve a copy of your Answer to the Complaint
on the subscriber at his office at 4000 Faber Place Drive, Suite 300, North Charleston, SC 29405
within thirty (30) days after the service thereof, exclusive of the day of service. If you fail to
answer the Complaint within the time aforesaid, the Plaintiff in this action will apply to the Court
for the relief demanded in the Complaint and judgment by default will be rendered against you.
Respectfully Submitted,


                              s/Bonnie Travaglio Hunt ______________
                              Bonnie Travaglio Hunt
                              Hunt Law LLC
                              Federal Bar # 07760
                              SC Bar # 12341
                              Attorney for the Plaintiff
                              4000 Faber Place Drive, Suite 300, N. Charleston, 29405
                              Post Office Box 1845, Goose Creek, SC 29445
                              (843)553-8709
                              Facsimile (843)492-5509
                              bthunt@huntlawllc.com
January 4, 2021




                                                  1
 2:21-cv-00339-DCN-MHC            Date Filed 02/03/21        Entry Number 1-1        Page 2 of 20




                                                                                                         ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
STATE OF SOUTH CAROLINA                       )        COURT OF COMMON PLEAS
                                              )
CHARLESTON COUNTY                             )

LAURA CERTEZA,                      )                  C.A. No.: 2021-CP-___-_______
                                    )
            Plaintiff,              )
                                    )
Vs.                                 )
                                    )
ROPER ST. FRANCIS HEALTHCARE, )
                                    )
            Defendant.              )
____________________________________)

                             COMPLAINT AND JURY DEMAND

       The Plaintiff, Laura Certeza, by and through her attorney, Bonnie Travaglio Hunt of Hunt

Law, L.L.C., hereby complains against the Defendant, Roper St. Francis as follows:

                                  NATURE OF THE ACTION

1.     This action is brought pursuant to Age Discrimination in Employment Act.                  The

       jurisdiction of this Court is invoked to secure protection of and redress deprivation of rights

       guaranteed by federal law and state law which rights provide for injunctive and other relief

       for illegal discrimination in employment.

2.     This action is brought pursuant to Title VII.

                                            PARTIES

3.     The Plaintiff is an individual who resides in the State of South Carolina at all times relevant

       to this action.

4.     At all relevant times to the allegation in this complaint, the Plaintiff was an employee of

       the Defendant in Charleston, South Carolina.

5.     The Plaintiff is still employed with the Defendant.




                                                  2
 2:21-cv-00339-DCN-MHC           Date Filed 02/03/21       Entry Number 1-1        Page 3 of 20




                                                                                                       ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
6.    On information and belief, Defendant is an entity conducting business and affecting

      commerce in the state of South Carolina properly within the jurisdiction of the Court.

7.    At all times, relevant to the allegations in this Complaint, the Defendant employed more

      than 20 persons in the State of South Carolina.

8.    At all times, relevant to the allegations in this Complaint, the Defendant operated a facility

      in the State of South Carolina.

                               JURISDICTION AND VENUE

9.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331 as this matter

      presents a federal question.

10.   Jurisdiction of this cause arises under Federal Law including but not limited to the Age

      Discrimination in Employment Act and Title VII.

11.   The Charleston Division is the proper venue for this action pursuant because this is the

      District and Division in which a substantial part of the events or omissions giving rise to

      the claims occurred.

                                 PROCEDURAL HISTORY

12.   On August 22, 2019 the Plaintiff filed her first charge of discrimination with the EEOC

      alleging Race, Sex, and Age Discrimination. Charge number 415-2019-01312. The First

      charge set forth the following:      “I was employed by the above-named employer

      performing the duties of my position at a satisfactory level throughout my time with

      the Respondent. My supervisor called on my day off to question an absence. She said

      she would hate for me to not be able to complete the purchase/get a mortgage. I

      received a poor marks on my mid year review. I was presented a corrective action;

      others have been allowed to call out and/or go home & have been taken off schedule



                                                3
 2:21-cv-00339-DCN-MHC          Date Filed 02/03/21     Entry Number 1-1        Page 4 of 20




                                                                                                   ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
      but not face corrective action. My spouse (Pacific Islander, aged 56) applied for a

      position in the ER & was denied based on 'a feeling that the peer interview committee

      had about our ability to work together.' There are other couples & mother/son who

      have been allowed to work in the same department. The Respondent provided no

      reasoning for the aforementioned actions. I believe I have been discriminated against

      because of my race (American Indian), sex (Female) and age in violation of; Title VII

      of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act of

      1967; as amended-respectively.”

13.   The Plaintiff field a charge of discrimination with the EEOC on August 26, 2019 alleging

      discrimination based on Race, Sex, National Origin, Age, Retaliation and Hostile Work

      Environment. Chare Number 415-2019-01486.

14.   That the charge of discrimination set forth the following: “I. That I have performed my

      duties as requested and been an exemplary employee. II. That I am currently employed

      with the above referenced employer. That I have been subjected to differential treatment

      based on my national origin/Race (American Indian), Sex, and Age. I complained about

      the situation of harassment and hostile work environment and have been retaliated against

      with discipline, low performance valuation and terms and conditions. III. That individuals

      outside my protected categories have been treated more favorably. IV. That as a result of

      my complaints I am being subjected to a hostile work environment affecting my terms and

      conditions of employment. V. That my employer discriminated against me base don my

      age in violation of the Age Discrimination of Employment Act. VI. That my employer

      created a hostile work environment that was severe and pervasive in hopes that I would

      leave my employment in violation fo the ADEA and Title VII. VII. That I complained to



                                              4
 2:21-cv-00339-DCN-MHC             Date Filed 02/03/21     Entry Number 1-1        Page 5 of 20




                                                                                                       ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
      my employer about differential treatment, harassment regarding differential treatment and

      am being retaliated against on daily basis in violation of Title VII.

15.   That the charges were investigated by the South Carolina Human Affairs Commission who

      issued their rights to sue and referred the matters to the EEOC.

16.   The EEOC issued both Rights to Sue to the Plaintiff on October 14, 2020.

17.   That no longer than 90 days has passed since the issuing of the Right to Sue.

                                FACTUAL BACKGROUND

18.   That the Plaintiff is a resident of the United States and at all relevant times the Plaintiff

      resided in South Carolina.

19.   That the Plaintiff is a Native American female over the age of forty.

20.   That the Plaintiff is a Registered Nurse.

21.   That the Plaintiff has been employed with the Defendant for 11 years.

22.   That the Plaintiff was considered an exemplary employee and was evaluated as such up

      and until she made a complaint regarding differential treatment based on Age, Sex,

      Race/National Origin.

23.   After the Plaintiff’s complaint regarding differential treatment, she received discipline that

      was pretextual, a negative evaluation and the terms and conditions of her employment were

      significantly changed.

24.   That the Plaintiff further began to suffer from a severe and pervasive hostile work

      environment that affected her mental well being and no reasonable person would have been

      expected to endure.




                                                  5
 2:21-cv-00339-DCN-MHC           Date Filed 02/03/21       Entry Number 1-1         Page 6 of 20




                                                                                                        ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
25.   That the Plaintiff was employed with the Roper St. Francis Emergency Room at the time

      of the actions which are the subject of the is complaint. The Plaintiff worked Thursday,

      Friday, Saturday and Sunday 7 am to 7 pm.

26.   The Plaintiff made a complaint of differential treatment based on race/national origin, sex,

      and age against her supervisor. That the Plaintiff was well aware of the supervisor’s history

      that if you report her or cross her you will be done in the department as she was highly

      vindictive.

27.   On July 3, 2019, the plaintiff left work due to illness. The Plaintiff informed all persons

      that were required to be informed that she was ill, and the Plaintiff was granted permission

      to leave. The Plaintiff ensured that there was coverage for her shift.

28.   On July 4 and July 5, the Plaintiff was out of work due to illness.

29.   In July of 2019, the Plaintiff was contacted at home by Kelly Pollard and questioned

      regarding her call outs due to illness. The Plaintiff was home sick with an Upper

      Respiratory Infection. The Plaintiff provided the Defendant documentation of the illness.

      During that conversation Kelly Pollard specifically stated to the Plaintiff “I would hate for

      you not to be able to get the mortgage and complete the purchase…” The Plaintiff

      perceived this statement as a direct threat to the Plaintiff’s position, income, reputation and

      ability to purchase a home.

30.   On July 12, 2019 the Plaintiff was called into Kelly Pollard’s office for her mid-year

      review. Kelly Pollard attempted to hold the Plaintiff accountable for another employee’s

      performance after his probationary employee. The Plaintiff refused to be held accountable

      for the actions of another individual. Pollard than informed the Plaintiff that she was




                                                6
 2:21-cv-00339-DCN-MHC           Date Filed 02/03/21      Entry Number 1-1       Page 7 of 20




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
      disappointed in the Plaintiff. It was after this exchange that the Plaintiff was given the

      discipline.

31.   During that meeting, the Plaintiff received a disciplinary action. The Disciplinary action

      was for calling out due to the Upper Respiratory Infection. The Disciplinary action was in

      retaliation for the Plaintiff complaints regarding differential treatment. The write up was

      intentional to adversely affect the Plaintiff’s seeking lateral position transfers and

      supplemental income. The Defendant was aware of the Plaintiff’s intention to seek transfer

      from the department to escape the differential treatment that was rampant. The write up

      alleged that the Plaintiff had abandoned her patients when she left with permission due to

      illness. There was no HR representative present during the meeting.

32.   After the meeting the Plaintiff went to Human Resources for another meeting. While there

      the Plaintiff again refused to sign the write up.

33.   During the meeting regarding the write up the Plaintiff informed Kelly Pollard and Debora

      Wilson that she wished to be treated fairly without fear of Retaliation.

34.   That the Plaintiff has witnessed her supervisor giving more favorable treatment to younger

      Caucasian employees. The plaintiff has witnessed supervisors remove individuals’ names

      from schedules so that absences do not affect their employment and warrant discipline.

      Further the same supervisors have allowed individuals to leave early and miss days due to

      childcare issues. The Plaintiff has witnessed other more favorable treatment to individuals

      who are younger Caucasian employees with more favorable assignments, preferential

      duties, permitted to give away shifts and taken off shifts with no corrective actions.

      Supervisors have further traded with employees if they would actually work certain shifts

      there would be no corrective action for calling out on other shifts.



                                                7
 2:21-cv-00339-DCN-MHC           Date Filed 02/03/21      Entry Number 1-1        Page 8 of 20




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
35.   The Plaintiff who rarely had called out has been threatened with termination on two

      different occasions when her car broke down. Specifically, she was informed if she did

      not get to work immediately, she would be terminated. The preferential treatment to

      younger Caucasian employees is rampant among the supervisors.

36.   On July 15, 2019, the Plaintiff informed Human Resources that all she wanted was to be

      treated fairly along with her husband who had applied for a position as a tech with the

      Department.

37.   On July 19, 2019, the Plaintiff filed a grievance with the Defendant regarding her discipline

      received on July 12, 2019. In that grievance the plaintiff specifically complained against

      about differential treatment, discrimination, hostile work environment and retaliation.

38.   On July 31, 2019, the Plaintiff received correspondence from Human Resources, Debora

      Wilson requesting additional information and names of others in the ER that had been

      given preferential treatment based on their race, age or national origin. The Plaintiff wrote

      an official letter to Human Resources Representative, Deborah Wilson stating that she lived

      in fear of retaliation and was already suffering from a hostile work environment that was

      severe and pervasive that affected her terms and conditions of employment on a daily basis.

39.   The Plaintiff was denied PTO 8/26/2019 through 9/8/2019 and 9/28/2019 through

      9/29/2019.

40.   On August 21, 2019, the Grievance was denied. The Defendant has regularly allowed

      others to have more than 4 occurrences within a 12-month period without discipline.

41.   On August 31, 2019, the plaintiff provided Human Resources further information.

42.   On September 9, 2019, the Defendant confirmed receipt of the Plaintiff’s complaint

      documenting the differential treatment received in the ER.



                                               8
 2:21-cv-00339-DCN-MHC             Date Filed 02/03/21    Entry Number 1-1        Page 9 of 20




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
43.   On September 25, 2019 the Plaintiff was interviewed for a transfer to the new Roper St.

      Francis Berkeley ER. The plaintiff was attempting to escape the hostile work environment

      and harassment.

44.   After the Plaintiff’s complaint the Plaintiff suffered further retaliation. The Plaintiff was

      removed from training while others were permitted to attend, she has been refused time off

      while others are provided all requests, refused tech support while working when others

      who have not made complaints are provided tech support, and denied lateral transfer based

      on the recommendations of supervisors and the pretexual discipline.

45.   On October 9, 2019, the Plaintiff was denied a transfer to the new Berkeley Hospital

      Emergency Room.

46.   On October 10, 2019, Roper St. Francis Human Resources Representative, Debora Wilson

      determined that the Plaintiff’s concerns were unsubstantiated during her investigation.

47.   That the Plaintiff has been discriminated against based on her race and retaliation for her

      complaints. That because of the discrimination and hostile work environment the Plaintiff

      has been denied opportunities that are part of her position description, refused training and

      promotions and been refused equal pay. That the hostile work environment was severe and

      pervasive enough to force a reasonable woman to seek assistance and treatment.

48.   That each of the reasons provided by the Defendant for not hiring/transferring, or fixing

      the Plaintiff’s work environment was meant to harass the Plaintiff, harm the Plaintiff and

      retaliate against the Plaintiff.

49.   That Defendant wrongfully discriminated against the Plaintiff in violation of Title VII and

      ADEA.

50.   That each of the reasons presented by the Defendant was pretextual.



                                                9
2:21-cv-00339-DCN-MHC           Date Filed 02/03/21       Entry Number 1-1         Page 10 of 20




                                                                                                       ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
51.   Defendant's actions described herein were intentional and inflicted upon Plaintiff severe

      mental and emotional distress.

52.   As a result of Defendant's actions, Plaintiff has suffered irreparable injuries, including but

      not limited to loss of pay, loss of promotion, loss of benefits and other economic losses,

      emotional pain and suffering, mental anguish, humiliation, embarrassment, personal

      indignity and other intangible injuries for all of which she should be compensated.

53.   That the Defendant is the direct and proximate cause of injury to the Plaintiff.

54.   That the Plaintiff was issued certain policies and procedures by the Defendant.

55.   The Defendants violated the policies and procedures by failing to follow the actual policies

      in place against discrimination, hostile work environment and retaliation.

56.   That as a result of Defendant's actions regarding retaliation, Plaintiff has suffered

      irreparable injuries, including but not limited to loss of pay, benefits and other economic

      losses, emotional pain and suffering, mental anguish, humiliation, embarrassment, personal

      indignity and other intangible injuries for all of which she should be compensated.

57.   Defendant engaged in policies and practices which willfully, intentionally, and unlawfully

      discriminated against Plaintiff on the basis of her race/national origin, sex and age.

58.   That the Defendant, treated the Plaintiff significantly differently based on her race/national

      origin, sex, age, and her complaints.

59.   That the Plaintiff’s Caucasian coworkers were treated more favorably in evaluations,

      promotion, work enviroment and employment.

60.   That the Defendant's actions towards the Plaintiff violated the law.

61.   That the Defendant is the direct and proximate cause of damage to the Plaintiff.




                                               10
2:21-cv-00339-DCN-MHC            Date Filed 02/03/21       Entry Number 1-1        Page 11 of 20




                                                                                                     ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
62.   That, as a direct and proximate result of the Defendant’s intentional unlawful actions

      towards the Plaintiff based on the Plaintiff’s age, race and sex, the Plaintiff:

       a.    suffered severe emotional distress;

       b.    suffered future lost wages and future lost benefits;

       c.    suffered economic damages;

       d.    Loss of employment;

       e.    Loss of Future employment;

       f.    incurred attorney fees for this action;

       g.    incurred costs of this action; and

       h.    will incur future attorney fees and costs.

63.   That the Plaintiff is entitled to an award of damages in the amount of actual damages,

      compensatory damages, consequential damages, punitive damages, attorney’s fees

      previous, future, and present, costs of previous future and this action, and other damages

      such as this Honorable Court deems appropriate and just.

64.   That the Defendant evaluated the plaintiff differently based on her complaints, sex,

      race/national origin, and age.

65.   That the Plaintiff's employer discriminated against the Plaintiff based on her race/national

      origin, sex, age and complaints.

66.   That the Defendant failed and refused to allow the Plaintiff any changes in the terms and

      conditions of her employment.

67.   That the Defendant is the proximate and direct cause of damage to the Plaintiff.




                                                11
2:21-cv-00339-DCN-MHC               Date Filed 02/03/21     Entry Number 1-1       Page 12 of 20




                                                                                                        ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
68.     Pursuant to Federal Law, Plaintiff also seeks compensatory damages including future

        pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of

        enjoyment of life and other non-pecuniary losses.

69.     Pursuant to Federal Law, Plaintiff also seeks to recover punitive damages from Defendant

        for discriminating against Plaintiff with malice or with reckless indifference to Plaintiff’s

        federal protected rights.

70.     Plaintiff seeks all back pay and fringe benefits to which she is entitled under Federal Law,

        as well future damages, and liquidated damages under the act.

71.     As Plaintiff is seeking damages under Federal Law. Plaintiff also demands a jury trial as

        to all claims properly tried to a jury pursuant Federal Law.

72.     Pursuant to Federal Law, Plaintiff seeks her attorney’s fees in bringing this action,

        including expert witness fees, and further seeks her costs associated with bringing this

        action pursuant to the Federal Rules of Civil Procedure, along with prejudgment and post-

        judgment interest pursuant to the law.

                        FOR A FIRST CAUSE OF ACTION
      RACE DISCRIMINATION/NATIONAL ORIGIN and SEX DISCRIMINATION IN
                         VIOLATION OF TITLE VII

73.     That Paragraphs one (1) through seventy-two (72) are hereby incorporated verbatim.

74.     That the Plaintiff has been treated differently based on her race/national origin and sex by

        the Defendant.

75.     That other employee was not disciplined for missing dates from work, treated more

        favorably by being allowed to leave, treated more favorably by removing people from the

        schedule so that no discipline was given.




                                                 12
2:21-cv-00339-DCN-MHC             Date Filed 02/03/21       Entry Number 1-1       Page 13 of 20




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
76.   That the Plaintiff participated in a protected act when she reported racial discrimination,

      racial harassment, and hostile work environment.

77.   That the Defendant allowed the Plaintiff to be discriminated against based on her

      race/national origin in violation of their own policies and procedures.

78.   That the Plaintiff reported the discrimination. That the Defendant failed and refused to

      correct the behavior. That the behavior became worse after the Plaintiff’s reports.

79.   That the Defendant allowed the Plaintiff’s supervisor to treat Caucasian employees more

      favorably without repercussions.

80.   That the Defendants discriminated against the plaintiff based on her race.

81.   That the Defendants took adverse employment action against the Plaintiff by:

              (a)     Failing to protect the Plaintiff from a Racially Hostile work environment;

                      and

              (b)     Refusing to enforce its own policies concerning discipline of employees

                      engaging in harassing comments.

82.   That the Defendants subjected the Plaintiff to discrimination in violation of the law.

83.   That, as a direct and proximate result of the Defendants’ intentional, unlawful and

      retaliatory actions, the Plaintiff:

              (a)     Suffered severe emotional distress;

              (b)     Suffered lost wages and benefits;

              (c)     Suffered future lost wages and benefits;

              (d)     Incurred attorney’s fees and costs of this action.




                                                13
2:21-cv-00339-DCN-MHC            Date Filed 02/03/21       Entry Number 1-1        Page 14 of 20




                                                                                                        ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
84.   That the Plaintiff is entitled to an award of damages in the amount of actual damages,

      compensatory damages, consequential damages, punitive damages, attorney’s fees, costs

      of this action, and other damages such as this Honorable Court deems appropriate and just.

                           FOR A SECOND CAUSE OF ACTION

       RETALIATION FOR COMPLAINTS REGARDING DISCRIMINATION

85.   That Paragraphs one (1) through eighty-four (84) are hereby incorporated verbatim.

86.   That the Plaintiff is an employee as defined by Federal Law pursuant to Title VII and the

      Age Discrimination in Employment Act.

87.   That the Plaintiff has made complaints regarding race/national origin discrimination, age

      discrimination, retaliation, hostile work environment to management/Human Resources.

      As a result of those complaints the Plaintiff was not transferred, not received equal

      opportunity, not received equal training, harassed, and been retaliated against.

88.   As a result of those complaints the plaintiff has been treated differently and subjected to

      retaliation.

89.   That the Plaintiff has made continuous complaints of discrimination based on race/national

      origin, age discrimination, retaliation, hostile work environment including differential

      treatment, failure to transfer, failure to provide support at work and hostile work

      environment.

90.   That the Defendant retaliated against the Plaintiff by placing her in the most hostile work

      environment, failing to transfer her, failing to allow her to attend training, failing to allow

      her the opportunities that it has given to other individuals, negatively affecting her ability

      for transfer, and rebuffing her complaints.




                                                14
2:21-cv-00339-DCN-MHC            Date Filed 02/03/21        Entry Number 1-1         Page 15 of 20




                                                                                                          ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
91.   That as a result of the Plaintiff’s complaints the Plaintiff suffered retaliation for each of her

      complaints.

92.   That the Plaintiff was considered an exemplary employee by many of her supervisors until

      the Plaintiff filed complaints regarding discrimination and differential treatment in the

      work environment.

93.   As a result of the Plaintiff's complaints regarding discrimination based on her

      Race/National Origin, Age Discrimination, Retaliation, and hostile work environment

      based on her previous complaints the Defendant retaliated against the Plaintiff by failing

      to transfer, hire her for any other positions, and subjecting her to a hostile work

      environment.

94.   The Defendant’s actions described herein were intentional and inflicted upon Plaintiff to

      insure severe mental and emotional distress.

95.   As a result of Defendant’s actions, Plaintiff has suffered irreparable injuries, including but

      not limited to loss of pay, benefits and other economic losses, emotional pain and suffering,

      mental anguish, humiliation, embarrassment, personal indignity and other intangible

      injuries for all of which she should be compensated. Including, future losses related to

      refusals to provide appropriate raises and positions.

96.   That the Defendant is the direct and proximate cause of injury to the Plaintiff.

97.   That the Plaintiff is entitled to an award of damages from the Defendant. That the Plaintiff

      is entitled to recover damages from the Defendant in the amount of actual damages,

      consequential damages, punitive damages, reasonable attorney’s fees, the costs of this

      action and all other damages available pursuant to Federal Law.




                                                 15
2:21-cv-00339-DCN-MHC             Date Filed 02/03/21       Entry Number 1-1       Page 16 of 20




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
       AGE DISCRIMINATION IN VIOLATION OF AGE DISCRIMINATION IN

                                     EMPLOYMENT ACT

98.    That paragraphs one through ninety-seven (97) are hereby incorporated verbatim.

99.    That the Plaintiff was subjected Age Discrimination while employed with the Defendant.

100.   That the Defendant, treated the Plaintiff significantly differently based on her age.

101.   That the Defendant, treated the Plaintiff sifnificantly different than it treated younger

       employees. That the Defendant did not discipline younger employees for actions that

       would have been terminable offesnses. That the Defendant treated younger employees

       more favorably with no discipline and no threat of termination.

102.   That the Defendant’s treatment of the Plaintiff was so hostile the Plaintiff was forced to

       take medical leave, and seek medication.

103.   That the Defendant's actions towards the Plaintiff violated the law.

104.   That the Defendant is the direct and proximate cause of damage to the Plaintiff.

105.   That, as a direct and proximate result of the Defendant’s intentional unlawful actions

       towards the Plaintiff based on the Plaintiff’s age, the Plaintiff:

       a. suffered severe emotional distress;

       b. suffered future lost wages and future lost benefits;

       c. suffered economic damages;

       d. Loss of employment;

       e. Loss of Future employment;

       f. incurred attorney fees for this action;

       g. incurred costs of this action; and

       h. will incur future attorney fees and costs.



                                                 16
2:21-cv-00339-DCN-MHC            Date Filed 02/03/21      Entry Number 1-1        Page 17 of 20




                                                                                                      ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
106.   That the Plaintiff is entitled to an award of damages in the amount of actual damages,

       compensatory damages, consequential damages, punitive damages, attorney’s fees

       previous, future and present, costs of previous future and this action, and other damages

       such as this Honorable Court deems appropriate and just.

                                 FOR A CAUSE OF ACTION

   HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII AND ADEA

107.   That Paragraphs one (1) through one hundred and six (106) are hereby incorporated

       verbatim.

108.   That the Plaintiff was an employee of the Defendants.

109.   That the Defendants are employers in accordance with Federal Law.

110.   That the Defendants subjected the Plaintiff to a hostile work environment.

111.   That the Plaintiff’s work environment was abusive, to the point of severe and pervasive.

112.   The Plaintiff was subjected to discrimination based on her Race/National Origin, Age, and

       Sex.

113.   That the Defendant failed and refused to address the situation.

114.   That the Plaintiff suffered severe emotional distress as a result of the Defendant’s hostile

       work environment based on the Plaintiff’s Race/National Origin, Sex, and Age.

115.   That the Plaintiff’s severe emotional distress was foreseeable as a result of the severe and

       pervasive work environment that the Defendant subjected the Plaintiff.

116.   That the Plaintiff has been damaged as a result of the Defendant work environment.

117.   That the Defendant is the direct and proximate cause of damage to the Plaintiff.

                                     PRAYER FOR RELIEF

  WHEREFORE plaintiff prays that this Honorable Court:


                                               17
2:21-cv-00339-DCN-MHC             Date Filed 02/03/21     Entry Number 1-1        Page 18 of 20




                                                                                                    ELECTRONICALLY FILED - 2021 Jan 04 1:58 PM - CHARLESTON - COMMON PLEAS - CASE#2021CP1000008
  A. Accept jurisdiction over this matter, including the pendent claim;

  B. Empanel a jury to hear and decide all questions of fact;

  C. Award the Plaintiff lost wages, future lost wages, lost benefits and future lost benefits;

  D. Award to plaintiff compensatory and consequential damages against the defendant;

  E. Award to plaintiff punitive damages against the defendant for their malicious and spiteful

       pattern of sexual discrimination;

  F.    Award to plaintiff All damages available to the plaintiff damages against the defendant

        for their malicious discrimination against the plaintiff in violation of Federal Law;

  G. Award to plaintiff the reasonable attorneys’ fees and costs incurred in the prosecution of

       this matter;

  H. Award all damages available to the Plaintiff pursuant to Federal Law;

  I. Permanently enjoin the defendants, their assigns, successors, agents, employees and those

       acting in concert with them from engaging in sexual discrimination, disparate treatment or

       retaliation against plaintiff and

  J. enter any other order the interests of justice and equity require.



                                       HUNT LAW LLC

                                       s/Bonnie Travaglio Hunt
                                       Bonnie Travaglio Hunt
                                       HUNT LAW LLC
                                       4000 Faber Place Drive, Suite 300
                                       North Charleston SC 29405
                                       Post Office Box 1845, Goose Creek, SC 29445
                                       (843)553-8709

  Dated: January 4, 2021




                                                18
                  2:21-cv-00339-DCN-MHC    Date Filed 02/03/21      Entry Number 1-1   Page 19 of 20



Cerchione, Carla

From:                              Horton, Greg <Greg.Horton@wbd-us.com>
Sent:                              Wednesday, January 13, 2021 11:59 AM
To:                                Bonnie Travaglio Hunt
Cc:                                Cerchione, Carla
Subject:                           FW: Scanned document from ShareScan
Attachments:                       Scan.pdf



Bonnie, attached are the acceptances – thank you!

Greg Horton
Partner
Womble Bond Dickinson (US) LLP

   d: 843-720-4625                           5 Exchange Street
   m: 843-270-2266                           PO Box 999 (29402)
   e: Greg.Horton@wbd-us.com                 Charleston, SC 29401




                                             womblebonddickinson.com




-=-=-=-=-=-=-=-




From: Omtool Accuroute <OAccuroute@wbd-us.com>
Sent: Wednesday, January 13, 2021 11:44 AM
To: Horton, Greg <Greg.Horton@wbd-us.com>
Subject: Scanned document from ShareScan




                                                          1
 2:21-cv-00339-DCN-MHC               Date Filed 02/03/21    Entry Number 1-1   Page 20 of 20




STATE OF SOUTH CAROLINA
                                                    IN THE COURT OF COMMON PLEAS
COUNTY OF CHARLES1 ON

                                                       Civil Action No. 2021-CP-10-00008
LAURA CERTEZA,

                               Plaintiff,
                                                           ACCEPTANCE OF SERVICE
           vs.

ROPER ST. FRANCIS HEALTHCARE,

                                Defendant.


       THIS IS TO CERTIFY that the undersigned, Greg Horton, does hereby acknowledge the

acceptance of service of the Summons and Complaint, on behalf of Roper St. Francis Healthcare

on the ~     day of January, 2021.



                                                     Greg
                                                     Womble Bond Dickinson (US) LLP
                                                     5 Exchange Street
                                                     Charleston, SC 29401
                                                     843-720-4625
                                                     Gre g.Horton~a,wbd-us.com




                                             Page 1 of 1

 WBD (US) 51127584v1
